Citation Nr: 1808562	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from June 30, 2011 to March 14, 2017, and in excess of 50 percent thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to September 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part granted service connection and assigned a 30 percent disability rating to the Veteran for posttraumatic stress disorder (PTSD).

A Notice of Disagreement was received in October 2012.  In December 2013, a Statement of the Case was issued, and, in March 2014, the Veteran filed his substantive appeal (via a VA Form 9).

In October 2013, the Veteran and his spouse testified at a hearing held before a Decision Review Officer (DRO) at the RO.  In February 2015, the Veteran testified at a Central Office hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2015, the Board remanded the claim on appeal for additional development.  A May 2017 Rating Decision continued the Veteran's 30 percent disability rating from June 30, 2011 to March 14, 2017, and granted a 50 percent disability rating for the Veteran's PTSD thereafter.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the May 1, 2017 supplemental statement of the case (SSOC), there was additional relevant evidence added to the record in the form of correspondence from the Veteran dated October 4, 2017, updated vocational rehabilitation records through July 26, 2016, updated VA treatment records through May 22, 2017, and two letters from the Veteran's clinician, dated June 12, 2017 and July 10, 2017.  

The May 2017 SSOC stated that the Veteran pursued an associate degree in sustainable agriculture.  The SSOC states that this information is based upon vocational rehabilitation records received in April 2016.  However, updated vocational rehabilitation records received after the issuance of the SSOC dated July 26, 2016 state that the Veteran declined to re-engage in the vocational rehabilitation program.  As the Veteran contends that his concentration and stress tolerance due to his PTSD impacted his ability to complete the coursework, the information regarding his removal from the courses is relevant.  

Furthermore, correspondence from the Veteran's treating provider received after the May 2017 SSOC states that the Veteran's diagnosis was not correctly portrayed by previous decisions interpreting her progress notes, and that the Veteran continues to process PTSD symptoms.  See correspondence from Dr. E.M.S. dated June 12, 2017 and July 10, 2017.  Updated progress notes from Dr. E.M.S. show updated treatment notes regarding the Veteran's PTSD through May 2017.  The Board finds that a request should be made for Dr. E.M.S. to provide an opinion on behalf of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Please request that Dr. E.M.S. prepare a PTSD Disability Benefits Questionnaire (DBQ) on behalf of the Veteran for purposes of providing her expert opinion on the severity of the Veteran's disability for the period June 30, 2011 to March 13, 2017.

2.  Please also request that Dr. E.M.S. provide an opinion with supporting rationale on whether she concurs with the findings set forth in the March 14, 2017 DBQ prepared by Dr. J.S.

3.  Thereafter, the AOJ should re-adjudicate the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder from June 30, 2011 to March 14, 2017, and in excess of 50 percent thereafter, to include consideration of all pertinent evidence received since the May 2017 SSOC, including correspondence from the Veteran dated October 4, 2017, updated vocational rehabilitation records through July 26, 2016, updated VA treatment records through May 22, 2017, and two letters from the Veteran's clinician, dated June 12, 2017 and July 10, 2017.  If the determination remains adverse to the Veteran, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




